On Petition for Rehearing.


Per Curiam.

During the trial a witness testified to Clarence E. Stephens being the owner of the shares of stock mentioned in the complaint. Upon cross-examination the court declined to permit this witness to be asked if such stock had been issued to Clarence E. Stephens, and to witness as trustee for *544Clarence E. Stephens, for the purpose of defrauding .creditors of Henry J. Stephens. It is urged that error was committed in this refusal.
Assuming for tie purpose of this ruling that the question of the ownership of the stock was put in issue by the answer, still no error was committed in the action of the court, for the reason that it was immaterial to the questions involved in this case whether the stock had been issued to Clarence E. Stephens for the purpose of defrauding creditors of the original owner or not.1 While such transfer might be void as to attachment or execution creditors, it was good and the ownership in Clarence E. Stephens, so far as the parties to this suit are concerned. Petition for rehearing denied.

Denied.